By the Court.
Although disposed to place great confidence in the judgment of the auditor in the present case and defer to his opinion, yet after a full and careful examination of the account, I am obliged to come to a different conclusion in regard to the administrators’ compensation.
There are two persons engaged in the business, yet they must receive no greater allowance than if it had been performed by one only. They may have had much more trouble and incurred greater expense than one intelligent business man would, yet the estate will be no better or more safely settled. Many journeys to Sunbury and Bloomfield may have been made, yet if-they were measurably unnecessary the estate should not pay the expense. This decedent was comparatively wealthy and had no descendants to inherit his property* yet no greater allowance can be made to the administrators than would have been had he left a dozen children, or his estate proved insufficient to pay his debts. In fact the risk and responsibility would have been much greater in the latter instance than in the one under consideration. Had all of the debts due to the decedent been collected and paid over the charge would not have been so much out of the way, but as the business now stands, either another account will have to be settled by the present administrators or a new one raised for the purpose. In either case additional compensation can be claimed, and must be allowed.
A bare percentage, such as is ordinarily awarded for settling an estate if computed on the money received and paid over, may be insufficient • in the present case, as trouble was incurred and some litigation transpired, yet the most of the claims were large, and their collection, if we may judge from the sums paid to counsel, collected through their instrumentality. Four thousand seven hundred and fifty dollars were debts due by the administrators, on which no percentage can be allowed. Nearly fifteen thousand four hundred dollars consists of claims against insolvent debtors, or of debts remaining uncollected. The whole debit side of the account amounts to $33,240.89, and $20,146.55 is composed of the administrators’ debts or uncollected claims, leaving $13,094.34 to pass through their hands, including their own compensation, and $400 of attorney’s fees. They claim to have *442made many trips to Northumberland county to attend to lawsuits, most of which must have been unnecessary and would not have been taken by men who understood business, yet it was not very expensive, as it Avas not over two hours’ ride in the cars from where they lived, and most certainly it was unnecessary for more than one to go on any occasion.
They also speak of expenses in trying to learn the circumstances of Henry M. Baird, yet almost any public man in the county could have informed them with reasonable certainty, and if it Avas desirable to make further inquiry it could readily be done by letter, and probably was so done, as neither state that they visited either city or his residence to look into his affairs.
We find it difficult to understand how the reception of the coin could have thrown much burden upon the administrators, for if deposited in any bank in this place it would have been removed Avith its OAvn treasure to the city of New York, where all was sent at the time of the rebel invasion. We are not aware that any of those having special deposits Avere required to remove them, though it may have been demanded of persons who committed plate or valuable papers to the safe-keeping of the banks. A place of concealment of greater safety could readily have been found in the neighborhood of the administrators rather than in any bank in the city of Philadelphia, had the rebel army prevailed in the battle of Gettysburg. No expense need have been incurred on account of the specie. It appears strange that so much serious litigation existed in Northumberland and Perry counties, where Ave find but five dollars paid to W. Packer, Avho, they say, attended to it in the former, and a like sum to Mr. Jun-kin, who conducted it in the latter county. Possibly the administrators transacted the business in person and thus saved attorney’s fees to the estate. A course must be adopted by the courts which will secure a fair remuneration to executors and administrators, but we must not permit estates to be plundered, nor can the same alloAvance be made for services but half rendered, which should be for those fully performed. Administrators cannot be paid for leaving debts uncollected. We are inclined to think that one thousand dollars would be a full remuneration for settling this estate so far as it has been done by these administrators, yet lest by any possibility they shall not be thereby fully compensated Ave will reduce their charge but five hundred and fifty dollars, thus allowing them eleven hundred for their services. With that correction the account will be confirmed.